Citation Nr: 0120696	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  98-10 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right fibula from July 6, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979, and from April 1986 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case was previously before the Board in 
January 2000, at which time the Board denied a compensable 
evaluation for residuals of a fracture of the right fibula 
from August 23, 1991 to July 16, 1996, granted a 10 percent 
rating for the disability effective July 17, 1996, and denied 
an evaluation in excess of 10 percent from July 16, 1996 to 
July 5, 1998.  The issue of entitlement to an evaluation in 
excess of 20 percent for residuals of a fracture of the right 
fibula from July 6, 1998 was remanded to the RO for 
additional development.  The case is now, once more, before 
the Board for appellate review.

The Board notes in passing that the effective date of the 
award of the 20 percent evaluation assigned by the RO is July 
6, 1998.  This is the earliest date of treatment of the ankle 
following a reported inversion injury three days earlier.  It 
is possible to interpret the record for the proposition that 
the actual date of the increase in disability was the date of 
the inversion injury.  Even assuming this was the case, 
however, the effective date of the award would be no earlier 
than July 3, 1998.  This change would make no difference in 
the amount of compensation benefits awarded to the claimant 
because, regardless of any other rule concerning the 
effective dates of awards, compensation benefits are not 
payable prior to the first day of the calendar month 
following the effective date of the award.  38 C.F.R. § 3.31 
(2000).  In other words, regardless of whether an effective 
date of the increase in disability is July 3 or July 6, 1998, 
payment can not be made prior to August 1, 1998.  The 
attention of the RO is invited to this matter for such action 
as is deemed appropriate. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's right ankle disability is manifested by no 
more than "slight" ankle disability with subjective 
complaints of pain.  No gross deformity or ankylosis is 
present.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a fracture of the right fibula from 
July 6, 1998 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Part 4, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a February 1992 rating decision granted service 
connection for residuals of a right fibula fracture, and 
assigned a noncompensable evaluation.  This decision was 
based on service medical records showing treatment for a 
fracture of the right fibula, and current findings on VA 
examination.

In January 1997 correspondence, the veteran sought an 
increased rating for his service-connected right ankle 
disability.  Based on private medical records from September 
1990 to July 1996, and a July 1997 VA examination report, an 
August 1997 rating decision granted a 10 percent evaluation 
for the veteran's service-connected residuals of a right 
fibula fracture.  The veteran filed a notice of disagreement 
(NOD) with this decision in March 1998, and submitted a 
substantive appeal (VA Form 9) in July 1998, perfecting his 
appeal.

A VA outpatient treatment record dated July 6, 1998 indicates 
that the veteran sought treatment after inverting his right 
ankle three days earlier.  He explained that his ankle popped 
when it was inverted, and reported experiencing ankle pain 
and swelling.  A physical examination showed swelling, joint 
effusion and tenderness of the right ankle, greater on the 
lateral malleolus than the medial malleolus.  An X-ray of the 
ankle was negative for fracture.  The diagnostic impression 
was right ankle strain/sprain.  A podiatry consultation later 
that day revealed pain on palpation, inversion, and 
supination of the right ankle.  The final assessment was 
sprain of the anterior fibulo-calcaneal ligament.

Based on this evidence, an August 1998 rating decision 
granted a 20 percent evaluation for the veteran's service-
connected residuals of a right fibula fracture, effective 
July 6, 1998.

A July 1999 VA outpatient treatment record indicates that the 
veteran fell when his right ankle twisted under him.  A 
physical examination of the right ankle revealed anterior 
tenderness with good anterior posterior stability.  The 
report notes that the veteran guarded his right ankle with 
eversion, and experienced less pain with inversion motion.  
An X-ray of the ankle was normal.

During a May 2000 VA examination, the veteran complained of 
regular episodes of "inversion problems."  He reported pain 
and swelling after each "inversion type injury," and 
indicated that he experienced difficulty with ambulation, 
arising from a seated position, climbing stairs, and walking 
on uneven surfaces.  The veteran explained that he regularly 
used a stirrup type ankle orthotic, which provided relief 
from some of the symptoms of inversion.  On physical 
examination, the veteran ambulated with a cane in his left 
hand and a stirrup brace on his right ankle.  No significant 
antalgia was noted.  After the brace and cane were removed, 
the veteran hopped around the room and complained of right 
ankle pain.

Circumferential measurements demonstrated no evidence of a 
significant increase in the right ankle, and no localized 
swelling.  The report notes an unusual subcutaneous fatty 
deposit, which appeared to be responsible for a previous 
description in the record of "synovial thickening and extra 
tissue."  An anterior drawer's test was negative in both 
neutral and plantar flexion.  During instability testing, the 
veteran complained of "pain and tightened up considerably," 
and grabbed the edge of a bed.

The physician could easily palpate the veteran's calcaneal 
fibular ligament with inversion, but was unable to insert a 
finger into the interval between the talus and lateral 
malleolus.  Some tenderness was noted along the medial 
malleolus, and at the medial aspect of the malleal and the 
talus.  There was no specific localized tenderness over the 
tip of the fibula.  Anterior drawer and inversion stress 
testing was negative.  Circumferential measurement of the 
calves showed no atrophy, and there was no localized 
tenderness in the peroneal tendons or in the foot itself.

Range of motion of the right ankle showed dorsiflexion to 10 
degrees, and plantar flexion to 35 degrees.  According to the 
report, the examiner had to encourage the veteran on several 
occasions to achieve these ranges of motion.  Passive motion 
of the right ankle revealed dorsiflexion to approximately 15 
degrees, and plantar flexion to approximately 45 degrees.  
The physician explained that there was "some active 
component of decreased range of motion," but opined that it 
was volitional.

The physician explained that X-rays of the right ankle taken 
during the July 1997 VA examination revealed no significant 
changes consistent with a fracture, and indicated that the 
current X-ray study similarly showed no fracture residuals.  
While the physician noted the diagnosis of "fracture of the 
fibula" in the veteran's service medical records, he related 
that there was no radiographic evidence to support this 
conclusion.

The final assessment was mild sprain of the right ankle 
without residual instability, no evidence of fracture of the 
fibula, and small avulsion type rounded density on the medial 
malleolus tip consistent with a resolved ankle injury.  The 
examiner explained that there was no evidence to support the 
contention that the veteran sustained a fracture of the 
fibula during service, and opined that he sustained a right 
ankle sprain with an injury to the anterior talofibular 
ligament, possibly involving an avulsion fracture of the tip 
of the fibula.  He noted that there was no evidence of right 
ankle instability, and suggested that the veteran's symptoms 
were "somewhat overstated."  The physician explained that 
the intra-articular pathology was mild at best, and should 
not be interpreted as severely affecting the veteran's 
current level of function.  He concluded that the veteran's 
symptoms consisted primarily of subjective complaints of pain 
without instability.

On VA examination in October 2000, the veteran complained of 
right ankle pain, and indicated that his ankle inverted every 
time he lost his balance.  He reported using an air cast to 
avoid hurting his ankle again, which occurred frequently when 
walking on uneven surfaces.  A physical examination revealed 
tenderness over the anterior tab fibular ligament, and 
minimal swelling over the lateral aspect of the ankle.  There 
was no discoloration of the skin.  Active dorsiflexion was to 
5 degrees beyond neutral, and passive dorsiflexion was to 10 
degrees beyond neutral.  Active plantar flexion was to 30 
degrees, and passive plantar flexion was to 35 degrees.  
There was no evidence of inflammation, and no instability was 
noted.  X-rays of the right ankle were normal.  The 
diagnostic impression was chronic sprain of the right ankle.  
The examiner concluded that the veteran experienced slight 
impairment of the right ankle.  He noted that the veteran's 
job involved sedentary work without any manual labor, and 
opined that his chronic ankle sprain would not cause any 
functional impairment at work.

In an undated addendum to the October 2000 VA examination 
report, the physician concluded that the veteran experienced 
minimal functional loss from pain on motion, occasional 
functional loss from weakened movement, and no functional 
loss due to excess fatigability or incoordination.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran two VA examinations.  There 
is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

A 20 percent disability evaluation has been assigned for the 
veteran's service-connected residuals of a right fibula 
fracture under Diagnostic Code 5271, effective July 6, 1998.  
Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent evaluation will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).

The veteran is receiving the highest possible rating for his 
right ankle disability under Diagnostic Codes 5271 
(limitation of motion of the ankle), 5272 (ankylosis of the 
subastragalar or tarsal joint), 5273 (malunion of the small 
os calcis or astragalus), and 5274 (astragalectomy) (2000).  
As no ankylosis has been found, an increased rating is 
clearly not warranted under Diagnostic Code 5270.

The Board recognizes the veteran's complaints of right ankle 
pain and weakness.  However, it has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  Accordingly, consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted in this case.

Following a detailed review of the claims folder, the Board 
concludes that none of the treatment records or VA 
examinations would support an increased rating for the 
veteran's service-connected right ankle disability.  While 
the veteran has complained of pain associated with this 
disability, these subjective complaints would not provide a 
basis for an increased evaluation under any of the diagnostic 
codes cited above.  A 20 percent rating under Diagnostic Code 
5271 is the most liberal rating feasible, based on the 
evidentiary record.  See also DeLuca, 8 Vet. App. 202, 206-7 
(1999).  The Board finds no other diagnostic code that better 
suits the veteran's complaints, based on the objective 
medical evidence of record.  As noted above, in making this 
determination, the Board has considered 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (ankylosis in the ankle).  However, no 
ankylosis of the ankle is found.  Accordingly, an evaluation 
in excess of 20 percent for residuals of a fracture of the 
right fibula from July 6, 1998 is not warranted.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the Rating 
Schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent VA 
examinations, which the Board finds to be highly probative, 
there is no evidence to indicate that the service-connected 
right ankle disability impairs earning capacity by requiring 
frequent hospitalizations or because medication required for 
this disability interfere with employment.  In fact, the 
physician who performed the most recent VA examination 
concluded that the veteran's service-connected right ankle 
disability not cause any functional impairment at work.

As the preponderance of the evidence shows that the criteria 
to warrant an evaluation in excess of 20 percent for 
residuals of a fracture of the right fibula from July 6, 1998 
have not been met, an increased rating is not warranted.  The 
Board emphasizes that the evidence in this case is not so 
evenly balanced as to require application of the provisions 
of 38 U.S.C.A. § 5107(b).  In addition, the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.


ORDER

An evaluation in excess of 20 percent for residuals of a 
fracture of the right fibula from July 6, 1998 is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

